Citation Nr: 1432884	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected degenerative changes of the left ankle, status post total ankle arthroplasty prior to May 1, 2012 (excluding the temporary total rating period from March 23, 2011 to May 1, 2012) and in excess of 20 percent thereafter (excluding the temporary total rating periods from July 11, 2013 to October 1, 2013 and January 30, 2014 to May 1, 2014). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran had active military service from November 1997 to May 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in relevant part, granted service connection and assigned a 10 percent evaluation, effective July 16, 2009. 

In a March 2011 rating decision, the RO granted a temporary total rating effective March 23, 2011 and a 20 percent evaluation from May 1, 2012.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for degenerative changes of the left ankle, status post total ankle arthroplasty remains before the Board.
 
In May 2014, the Veteran provided testimony at a Board hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 


FINDINGS OF FACT

1.  Prior to May 1, 2012, the Veteran's service-connected degenerative changes of the left ankle, status post total ankle arthroplasty was manifested by pain and marked limitation of motion, due to pain, swelling, and limited motion with no evidence of mal- or nonunion of the tibia and fibula, loose motion, or ankylosis of the ankle.

2.  Since May 1, 2012, the Veteran's degenerative changes of the left ankle, status post total ankle arthroplasty was manifested by chronic painful residuals of a total ankle replacement, including severe painful motion and weakness; there was no evidence of mal- or nonunion of the tibia and fibula, loose motion, or ankylosis of the ankle.


CONCLUSIONS OF LAW

1.  Prior to May 1, 2012, the criteria for the assignment of a disability rating of 20 percent, but no higher, for degenerative changes of the left ankle, status post total ankle arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5271 (2013).

2.  Since May 1, 2012, the criteria for the assignment of a disability rating of 40 percent, but no higher, for degenerative changes of the left ankle, status post total ankle arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5056, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for degenerative changes of the left ankle, status post total ankle arthroplasty.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination most recently in November 2013.  The VA examination is sufficient, as the examiner considered the Veteran's prior medical history and described his disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

III.  Left ankle disability

The Veteran's left ankle disability is evaluated as 10 percent disabling prior to May 1, 2012 (excluding the temporary total rating period from March 23, 2011 to May 1, 2012) and 20 percent thereafter (excluding the temporary total rating periods from July 11, 2013 to October 1, 2013 and January 30, 2014 to May 1, 2014) under Diagnostic Code 5271.  

Diagnostic Code 5271 provides the rating criteria for limitation of motion of the ankle.  A 10 percent disability rating is assigned for "moderate" limitation of motion of the ankle.  A 20 percent disability rating is assigned for "marked" limitation of motion of the ankle.

Diagnostic Code 5056 provides the rating criteria for ankle replacement (prosthesis).  A minimum 20 percent rating is assigned for the prosthetic replacement of an ankle joint.  A note indicates that intermediate degrees of residual weakness, pain or limitation of motion, should be rated by analogy to Diagnostic Codes 5270 or 5271.  A 40 percent rating is assigned for the prosthetic replacement of an ankle joint with chronic residuals consisting of severe painful motion or weakness.  A 100 percent disability rating is assigned for 1 year following implantation of prosthesis.  


A.  Prior to May 1, 2012

In January 2010, the Veteran presented for a VA examination.  The Veteran reported symptoms of weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, deformity, tenderness and pain.   The Veteran reported experiencing flare-ups monthly, precipitated by physical activity, wrong movement and weight shifting.  The examiner noted that the Veteran required a brace on his left ankle for support and pain relief.  On examination, the Veteran's left ankle had tenderness and guarding of movement.  No deformity or ankylosis was noted.  Dorsiflexion was to 15 degrees, with objective evidence of pain noted.  Plantar flexion was to 30 degrees. After repetitive use, the Veteran's joint function was additionally limited by pain, fatigue, weakness.  X-rays showed a non-displaced avulsion fracture of medical margin of the distal left fibula, mild widening of the ankle mortise and possible joint instability.  There was no indication of a malunion to the os calcis or astralgus.  The examiner noted that the Veteran has significant functional impairment due to left ankle pain and weakness with objective evidence of a fracture.  The effect of the Veteran's left ankle condition on his daily activity is to avoid prolonged standing, walking, running, heavy weight lifting and carrying and to continue follow up and treatment. 

Private treatment records dated April 2010 noted mild improvement.  The Veteran reported that his pain was aggravated by climbing and descending stairs, movement and walking.  The Veteran also reported symptoms of limping, swelling, tingling or prickling and weakness.  The alignment of the left ankle was neutral at midfoot.  Crepitus was noted. The Veteran was diagnosed with ankle and foot pain in joint, tibialis tendinitis, and osteoarthritis, unspecified.  Plantar flexion was to 30 degrees, dorsiflexion was to 5 degrees.  

In May 2010, private treatment records noted that the Veteran had a history of tibial tendonitis, ankle pain and difficulty walking.  An MRI showed ankle joint arthritic changes with osteophytes and cartilage abnormality predominantly overlying the osteochondral lesion in the tibial plafond.  The doctor noted that the Veteran had a decreased active range of motion in his left ankle.  Left ankle and foot strength was normal.  Spurring and some degenerative changes were noted throughout the ankle.  

In March 2011, the Veteran underwent a total ankle arthroplasty.  The Veteran was granted a temporary total disability rating from March 23, 2011 to May 1, 2012.  

Private treatment records dated April 2011 note that the Veteran complained of constant moderate ankle pain.  The Veteran reported that his pain was aggravated by bending, climbing and descending stairs, movement, sitting and walking. The Veteran also reported that he had difficulty walking household and community distances.  The Veteran reported that he was unable to exercise, walk 10 blocks, kneel or perform activities of daily living.  The doctor noted crepitus.  Dorsiflexion was to -5 degrees; plantar flexion was to 13 degrees.  

After a review of the evidence of record, the Board finds that the Veteran's left ankle disability most closely approximates a 20 percent, but no higher, disability rating prior to May 1, 2012, which is the highest possible rating for an ankle disability based on limitation of motion.  The Board acknowledges that the Veteran argues that his ankle disability should be rated under Diagnostic Code 5270, based on ankylosis of the ankle; however, none of the evidence of record suggests that this diagnostic code would be appropriate for the Veteran's ankle disability.  Specifically, the Veteran was able to complete range of motion testing in January 2010 and private treatment records in May 2010 note that the Veteran's range of motion in his left ankle was decreased; there is no evidence that it was "ankylosed" in a position that would warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  In addition, while dorsiflexion was limited to -5 degrees in April 2011, the Veteran had a total disability rating at that time because he underwent left ankle surgery in March 2011.  As discussed in the section below, the Veteran has been able to move his left ankle after he recovered from his left ankle surgery; there is no ankylosis of the left ankle.  Therefore, a higher rating is not warranted under Diagnostic Code 5270.  

The Board has also considered whether a higher evaluation might be applicable based on other various criteria for evaluation of ankle disability.  There is no objective evidence of ankylosis of the ankle, subastragalar or tarsal joint and there is no evidence of malunion of the os calcis or astragalus that would warrant a higher evaluation.  
B.  Since May 1, 2012

In July 2013, the Veteran underwent a left posterior tibial tendon release.  

During a November 2013 VA examination, the Veteran reported frequent flare-ups that stop him in his tracks, drop him to his knees, or leave him gasping for air.  The Veteran also reported flare-ups precipitated by swelling that causes pain.  The Veteran reported that he can only walk for a limited distance.  Plantar flexion was to 25 degrees, with objective evidence of painful motion at 15 degrees and dorsiflexion to 20 degrees, with objective evidence of painful motion beginning at 15 degrees.  The Veteran did not have additional loss of range of motion after repetitive use testing.  The Veteran had less movement than normal, pain on movement, and swelling in his left ankle.  Localized tenderness or pain on palpation of the joints/soft tissue of the left ankle was noted.  The Veteran did not have ankylosis of the ankle, subtalar and/or tarsal joint.  The examiner noted that the Veteran used a walker boot for ankle support and walked with a limp.  The examiner also noted that the Veteran had additional loss of range of motion due to pain on use or during flare-ups of 10 degrees of flexion and 5 degrees of dorsiflexion.  Therefore, taking the DeLuca factors into account, the Veteran's plantar flexion is limited to 5 degrees and dorsiflexion is limited to 10 degrees.  

During his May 2014 Board hearing, the Veteran reported that after his ankle replacement, he had post-tibial tendonitis in his ankle, which was repaired in July 2013.  After this surgery, the Veteran reported that he was in constant pain and that a private doctor told him that he had bone spurs, a possible stress fracture and that he may need a revision.  The Veteran reported having revision surgery in January 2014 and that his left ankle continues to be painful.  

The Veteran reported that to use the stairs in his home, he has to crawl up the stairs and scoot down on his butt.  The Veteran noted that he was wearing a boot to keep swelling down and that he has tingling in his foot.  The Veteran reported that he can drive an automatic car, but not a standard car because he cannot push the clutch pedal down.  The Veteran also reported that he cannot go grocery shopping because it requires standing up for too long.  The Veteran reported working for the Federal government and that he typically works at a desk but sometimes has to travel internationally.  The Veteran's wife reported that they have two small children and that the Veteran is unable to run after them if they go into the street.   

The Board finds that the evidence supports a 40 percent rating under Diagnostic Code 5056.  The evidence of record supports a finding that the Veteran's post-surgical residuals of the total ankle replacement result in chronic severe painful motion or weakness.  The Veteran underwent two additional surgeries after his ankle replacement to address complications and he reported that he continues to experience constant pain, reduced range of motion, swelling and weakness.  During the Veteran's May 2014 hearing, the Veteran was wearing an ankle brace and reported that he needed the brace for stability and to reduce ankle swelling.  The Board finds the Veteran's reports of symptomatology to be credible and has considered the functional impact of painful motion to include on use and following repetitive motion.  As such, the criteria for a 40 percent rating for the period May 1, 2012 are met.  

The Board has also considered whether a higher evaluation might be applicable based on other various criteria for evaluation of ankle disability.  However, as the Veteran is in receipt of the highest disability rating for his ankle, status post arthroplasty, there is no basis for assigning a higher rating.

IV.  Other Considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected left ankle disability (mainly pain and limitations on range of motion).  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  Further, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).   

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, during his May 2014 Board hearing, the Veteran reported that he worked full time.  There is no evidence of unemployability due to the Veteran's service-connected left ankle disability and further consideration of TDIU is not warranted.
`
ORDER

Prior to May 1, 2012, entitlement to a disability rating of 20 percent, but no higher, for the Veteran's service-connected degenerative changes of the left ankle, status post total ankle arthroplasty is granted.  

Since May 1, 2012, entitlement to a disability rating of 40 percent, but no higher, for the Veteran's service-connected degenerative changes of the left ankle, status post total ankle arthroplasty is granted.  



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


